[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
AND NOW, this 30th day of August, 1991, the Court, having considered Plaintiff Carrier Corporation's Motion To Overrule Objections And To Compel Responses To Discovery, dated September 5, 1990, hereby enters the following ORDERS with respect to the objections of each of the Defendants1 as to the following discovery requests of Plaintiff Carrier Corporation: Plaintiff Carrier Corporation's First Request for Production of Documents, dated January 18, 1989 ("First Document Request"); Plaintiff Carrier Corporation's Second Request For Production of Documents Directed To Travelers Indemnity Co. and The Home Insurance Company, dated March CT Page 7168
28, 1990 ("Second Document Request"); Plaintiff Carrier Corporation's First Request For Production of Documents Directed To the Excess Insurer Defendants, dated July 13, 1989 ("First Excess Document Request); Plaintiff carrier Corporation's First Set of Interrogatories, dated January 8, 1989 ("First Interrogatories"); Plaintiff's Second Set of Interrogatories Directed to Travelers Indemnity Company and The Home Insurance Company, dated March 28, 1990 ("Second Interrogatories"); Plaintiffs' First Set of Interrogatories Directed To The Excess Insurer Defendants, dated July 14, 1989 ("First Excess Interrogatories"); Plaintiff Carrier Corporation's First Set of Supplemental Interrogatories Directed To The London Market Defendants, dated July 14, 1989 ("London Market Interrogatories").
A. Defendants' Objections are hereby OVERRULED to the extent that the following interrogatories and document requests seek the production of documents and information relating to the drafting history and interpretation of standardized policies and language, including Defendants' statements, internal memoranda, filings and presentations to state regulatory agencies and others concerning the meaning and application of the policy provisions at issue in this action:
                                        INTERROGATORY OR DISCOVERY REQUEST                 DOCUMENT REQUEST NO.
1)  First Document Request. . . . . . 6, 19, 24, 28, 29, 33, 36, 40, 41, 42, 43, 44, 45, 46, 47, 48, 50, 51, 55, 56, 58
2)  Second Document Request . . . . . 11
3)  First Excess Document Request . . 6, 9, 17, 24, 29, 33, 34, 38, 41, 45, 46, 47, 48, 49, 50, 51, 52, 53, 55, 56, 60, 61, 63
4)  First Interrogatories . . . . . . 2, 3, 14, 15, 16, 17, 23, 25, 30, 39, 40, 46, 73
5)  Second Interrogatories. . . . . . 8, 9, 10, 14, 15, 16, 23, 24, 25, 63, 64, 65, 67, 83, 103, 104, 105
6)  First Excess Interrogatories. . . 7, 8, 9, 10, 11, 20, 21, 22, 23, 24, 25, 26, 27, 39, 40, 41, 42, 43, 44, 45, 116, 120, 121, 122, 123, 125, 155, 175, 176, 177 CT Page 7169
7)  London Market Interrogatories . . 9, 10, 11, 12, 13, 19, 20, 21, 22, 23, 25, 35, 46, 47
Defendants' Objections are hereby SUSTAINED to the extent that the following interrogatories and document requests seek the production of documents and information relating to the drafting history and interpretation of standardized policies and language, including Defendants' statements, internal memoranda, filings and presentations to state regulatory agencies and others concerning the meaning and application of the policy provisions at issue in this action:
                                        INTERROGATORY OR DISCOVERY REQUEST                 DOCUMENT REQUEST NO.
1)  First Interrogatories . . . . . . 52
2)  First Excess Interrogatories . . 68
B. Defendants' Objections are hereby SUSTAINED except to the extent that the following interrogatories and document requests seek the production of any and all present or former underwriting, claims, sales or other manuals, procedures and guidelines stating the Defendants' application and/or interpretation of the policy provisions at issue in this action:
                                        INTERROGATORY OR DISCOVERY REQUEST                 DOCUMENT REQUEST NO.
1)  First Document Request . . . . . . 7, 32, 37, 58
2)  Second Document Request . . . . . 11
3)  First Excess Document Request . . 9, 37, 42, 63
4)  First Interrogatories . . . . . . 53
5)  Second Interrogatories . . . . . . 19
6)  First Excess Interrogatories . . . 31, 35
7)  London Market Interrogatories . . 16, 31, 32, 33, 34, 35, 43, 44
C. Defendants' Objections are hereby SUSTAINED to the extent that the following interrogatories and document requests seek the production of documents and information relating to environmental and similar latent manifestation claims of other policyholders of the Defendants. In addition, to the extent that any of the requests identified in the other sections of this Order could be read to CT Page 7170 extend to require a search of files relating to all policyholders other than Carrier Corporation, Defendants are not required to do so.
1)  First Document Request . . . . . . 34, 35, 38, 39, 57
2)  Second Document Request . . . . . 3, 10
3)  First Excess Document Request . . 13, 39, 40, 43, 44, 62
4)  First Interrogatories . . . . . . 36, 38, 55, 57, 58, 59, 60, 61
5)  Second Interrogatories . . . . . . 20, 21, 22, 57, 58, 60, 61, 62, 66, 75, 78, 101, 102, 106, 108, 109
6)  First Excess Interrogatories . . . 19, 32, 36, 37, 38, 93, 94, 98, 99, 102, 103, 104, 105, 106, 116, 117, 124, 133, 139, 173, 174, 178
7)  London Market Interrogatories . . n/a
D. Defendants Objections are hereby SUSTAINED except to the extent that the following interrogatories and document requests seek the production of documents and information relating to Defendants' communications with reinsurers regarding Carrier's claims at issue in this action.
                                        INTERROGATORY OR DISCOVERY REQUEST                 DOCUMENT REQUEST NO.
1)  First Document Request . . . . . . 11, 12
2)  Second Document Request . . . . . n/a
3)  First Excess Document Request . . 15, 16
4)  First Interrogatories . . . . . . 33, 34, 35, 37
5)  Second Interrogatories . . . . . . 13
6)  First Excess Interrogatories . . . 14, 15, 16, 17, 18
7)  London Market Interrogatories . . 3, 16
E. Defendants Objections are hereby SUSTAINED to the extent that the following interrogatories and document request seek the production of documents and information relating to premium and/or CT Page 7171 reserve determinations and calculations.
1)  First Document Request . . . . . . 10, 14, 15, 17, 20, 21, 22, 23, 25, 26, 27, 49
2)  Second Document Request . . . . . n/a
3)  First Excess Document Request . . 14, 19, 20, 22, 25, 26, 27, 28, 30, 31, 32, 54
4)  First Interrogatories . . . . . . 9(j), 20, 51, 54
5)  Second Interrogatories . . . . . . 36, 37
6)  First Excess Interrogatories . . . 47, 48, 49, 67, 69
7)  London Market Interrogatories . . n/a
F. Defendants' Objections are hereby SUSTAINED to the extent that the following interrogatories and document requests seek the production of documents and information related to Defendants' knowledge of Carrier's Operations and Waste Disposal practices.
1)  First Document Request . . . . . . 8, 9, 17, 18
2)  Second Document Request  . . . . . 4
3)  First Excess Document Request  . . 11, 12, 18, 23
4)  First Interrogatories  . . . . . . 1, 29
5)  Second Interrogatories . . . . . . 51, 52, 81, 82, 85, 86, 87, 98
6)  First Excess Interrogatories . . . 48, 87, 88, 95, 96, 153, 154, 157, 158, 159, 170
7)  London Market Interrogatories  . . n/a
G. Defendants' Objections are hereby SUSTAINED to the extent that the following interrogatories and document requests seek the production of documents and information related to Defendants' knowledge of the toxic substances at issue and the effects of exposure upon persons or property.
1)  First Document Request . . . . . . 18
2)  Second Document Request . . . . . 4, 5
3)  First Excess Document Request . . 18, 23, 67 CT Page 7172
4)  First Interrogatories . . . . . . 1, 29
5)  Second Interrogatories . . . . . . 53, 54, 55, 56, 57, 58, 59, 85, 86, 87
6)  First Excess Interrogatories . . . 89, 90, 91, 92, 93, 94, 95, 96, 97, 157, 158, 159
7)  London Market Interrogatories . . n/a
H. Defendants' Objections are hereby SUSTAINED to the extent that the following interrogatories and document requests seek the production of documents and information related to Defendants' knowledge of the environmental sites at issue. Nevertheless, Defendants' Objections are OVERRULED as to the following interrogatories and document requests insofar as they seek information relating to the existence of insurance policies covering owners or operators of the environmental sites at issue in this action.
1)  First Document Request . . . . . . 18, 59
2)  Second Document Request . . . . . 4, 7
3)  First Excess Document Request . . 18, 23, 64, 69
4)  First Interrogatories . . . . . . 1, 29, 41, 44, 45
5)  Second Interrogatories . . . . . . 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 69, 81, 82, 85, 86, 87, 98
6)  First Excess Interrogatories . . . 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 95, 96, 153, 154, 157, 158, 159, 170
7)  London Market Interrogatories . . n/a
To the extent that this Order has overruled Defendants' Objections as to certain discovery requests, the Court does not overrule Objections based on a claim of privilege.
Defendants are required to provide discovery responses pursuant to this Order within sixty (60) days.
Dated at Hartford, Connecticut, this 30th day of August, 1991. CT Page 7173
BY THE COURT: Koletsky, J.